DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowed.
Claims 1, 18-19 are allowed over the prior art of record because the examiner found neither prior art cited  in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A display apparatus comprising:
a display surface that displays information; and 
a display unit that, in response to a motion to move or place a mobile information terminal closer to or on the display surface, displays a first operation in which a first image is moved from the mobile information terminal to the display surface and displayed on the display surface, or a second operation in which a second image displayed on the display surface is moved from the display surface to the mobile information terminal.
Katsuyama (US 2018/0020106) teaches an image forming apparatus includes a display and an image forming unit. The display includes a display screen to display a preview image before an image is formed on a recording medium. The image forming unit forms, on the recording medium, an image corresponding to the preview image displayed on the display screen. Each of a vertical length and a horizontal length of the display screen is equal to or greater than a length 
However, Katsuyama does not teach the invention as claimed, especially a display unit that, in response to a motion to move or place a mobile information terminal closer to or on the display surface, displays a first operation in which a first image is moved from the mobile information terminal to the display surface and displayed on the display surface, or a second operation in which a second image displayed on the display surface is moved from the display surface to the mobile information terminal
Katsuyama (US 20100238091) teaches it is decided whether an information processing apparatus is connected to an external device. When the information processing apparatus is connected to the external device, external display data is received from the external device. The external display data is a part of display data that forms a screen to be displayed on a display unit and includes a display element that does not hinder cooperation with the external device. A display control unit forms the screen by using the external display data and causes the display unit to display the screen. 
However, Katsuyama does not teach the invention as claimed, especially a display unit that, in response to a motion to move or place a mobile information terminal closer to or on the display surface, displays a first operation in which a first image is moved from the mobile information terminal to the display surface and displayed on the display surface, or a second operation in which a second image displayed on the display surface is moved from the display surface to the mobile information terminal
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.